DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and under examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooch et al. (US 2016/0099159), hereinafter Gooch. 
Regarding claims 1-3, Gooch discloses a “transfer molding” (claim 2) system for molding electronic components mounted on first and second sides of a substrate comprising: (a) a molding cavity onto which the substrate is locatable having a first section covering the first side of the substrate (160) and a second section covering the second “side” of the substrate (Figs. 1-5, 14, par. 0044-0045 explains that only one of the corresponding elements may be illustrated in a selected drawing but that does not mean that they are not present and can be present if desired); 
(b) a first plunger (174) located in a first pot (133) for compressing a molding compound in a first pot, and a second plunger (179) located in a second pot (134) (par. 0007, 0046-0051, 0061) for compressing molding compound (e.g, Figs. 4b-4c);
(c/d) a first/second runner (151, 152) connecting the first/second pot to the first/second section of the mold cavity for introducing molding compound onto the first/second side of the substrate (Fig. 4b, par. 0046-0051, where par. 0051 explains that the dotted line in Figs 4B-4C represents a “split” in the structure of the apparatus – similar to what is shown in Applicant’s drawings, where the molding substrate is contained in the mold cavity blocks and does not extend into the “cull blocks” containing the pot and plunger), wherein the first runner extends from an edge and is in contact with (claim 3) the substrate along the first side of the substrate to the first section of the molding cavity and the second runner extends from an edge and is in contact with (claim 3) of the substrate along the second side of the substrate to the second section of the molding cavity (par. 0050-0051, 0061, Figs. 4B-4C). 
The short distance as shown in the drawings would read on the claim under the broadest reasonable interpretation. Please see the “response to arguments” section below for a suggested amendment as to overcome this rejection and a further discussion of the BRI of this claim.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gooch (US 2016/0099159) in view of Saeki et al. (US Patent No. 4,946,633), hereinafter Saeki.
Regarding claim 4, Gooch discloses the subject matter of claim 1 as discussed above, which matches the first portion of claim 18, but does not explicitly disclose an interconnect channel connecting the first and second pots to each other as to allow fluid communication between molding compound in the first and second pots as required in claim 4 and the remaining portion of claim 18.
However, Saeki discloses a similar apparatus, suitable for molding semiconductors, which like Gooch, uses a series of “pots” (2) and “runners” (3) (e.g., Saeki, Figs. 1-4 and 6) as to flow resin material into a structure. There are at least two “pots” (first and second pot) of molding material connected by and interconnect channel (“pot communication passage”) (10) (Saeki, 4:7-4:22; 4:34-4:41) as to allow equalization of the resin material (5:13-5:14) through the passage between the molding pots prior to the resin being forced into the runners. Therefore, in order to likewise allow for equalization of the resin material between the pots of Gooch above as described in Saeki, it would have been obvious to likewise specify that there is an interconnect channel, as specified by Saeki, in order to likewise allow for equalization of the resin material between pots before flowing into the frame/substrate as required in claim 4.  
Regarding claim 5, Gooch/Saeki discloses the subject matter of claim 4, and further discloses that there is a cull portion (162, 164) (Gooch, Fig. 4B-4C) located at the top of the pot (Fig. 4A) which corresponds with the structure shown for the “pot” in Saeki as in claim 4 above, demonstrating that the communication passage channel shown in Saeki would correspond to a channel being placed from the first cull portion (162) to the second cull portion (164) in Gooch when modified, as described above in claim 4.  
Claims 6-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gooch (US 2016/0099159) in view of Yokoyama (US Patent No. 5,133,921).
Regarding claims 6-9 and 13-14, Gooch discloses the subject matter of claim 1, but does not explicitly disclose that there is a plurality of retractable pins located on the first and second sides of the substrate configured to clamp onto the first and second sides of the substrate, or that they are located and placed with respect to the substrate, as required specifically in claims 7-9 and 13-14. 
However, Yokoyama discloses a similar molding apparatus to that of Gooch above in that it likewise clamps a substrate to a mold and introduces a molding material around the edges as to encapsulate the substrate (Yokoyama, Fig. 1). Yokoyama further discloses a series of retractable collinear pins, both with functions outside the molding portion of the substrate (claim 8) (Yokoyama, Fig. 7) as to narrow a gap within the corresponding runner (claims 13-14) and affect the resin flow through the gap, and additionally for providing support directly to the substrate (claims 7 and 9) (5:20-5:35). 
The retractable pins have the function of holding a material in place, and also to narrow a passage of the gate (23) leading from the runner into the mold (Yokoyama, 5:20-5:35) reading on the claimed “movable pin regulator(s)” of claims 13-14 that are insertable into the runner(s) as to regulate a flow of molding compound; and also, in some embodiments, there is no hole produced in the molded object, meeting claim 8 (Yokoyama, 6:19-6:67) and are actuated using a driving means as disclosed by Yokoyama. 
Regarding the number of retractable pins, it has been held that the duplication of parts supports a case of prima facie obviousness when there are no unexpected results from such a duplication. In this case, the Yokoyama reference shows two pairs of pins, while claim 9 requires an additional two pairs of pins. However, it would have been obvious to one of ordinary skill in the art to have duplicated the number of pins as to produce any suitable arrangement in accordance with the discussion above as to place an appropriate amount of holding force, as is claimed. 
Regarding claim 10, Gooch/Yokoyama discloses the subject matter of claim 6, and further discloses that the pins are positioned such that they are attached to a driving means (plate/actuator) as to retract/drive the pins inward/outward (Yokoyama, 5:20-5:47; 5:64-6:67) during molding. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gooch (US 2016/0099159) in view of Yokoyama (US Patent No. 5,133,921) as applied to claim 10 above, and further in view of Gal et al. (US 2018/0277404), hereinafter Gal. 
Regarding claims 11-12, Gooch/Yokoyama discloses the subject matter of claim 10 as discussed above, but does not explicitly disclose the proximity sensors or the wedge mechanism as required in claims 11-12. 
However, Gal discloses a similar mold for introducing a resin material to a mold and encapsulating a carrier/substrate (Gal, abstract, Figs. 1-2 and 4). Gal’s mold uses a wedge mechanism caused by a horizontal force of the resin, and transfers it to a vertical force to move the pins upward (Gal, Figs. 2C-2D shows a force upward of the pin, followed by a force downward from the pin), and further discloses displacement sensors (par. 0035) for detecting a displacement of the press parts (par. 0016, 0035), which would include the pins and the mold halves. 
Gooch/Yokoyama discloses a “base” mold for molding an electronic component. Gal discloses an “improvement” that has been improved in the same manner as the claimed invention in that it includes the wedge mechanism and the sensors as required by the claims. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the above techniques from Gal into the apparatus of Gooch/Yokoyama as described above as both cases are involved in the molding of similar types of products and as such, the ordinary artisan would have had a reasonable expectation of success from adopting these “improvements” as described above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the apparatus of Gooch/Yokoyama is modified by Gal as described above, as required in claims 11-12.  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gooch (US 2016/0099159) in view of Lee et al. (US Patent No. 6,106,259), hereinafter Lee.
Regarding claims 15-16, Gooch discloses the subject matter of claim 1, but does not explicitly disclose the mold runner notch as to protrude into the flow channel as is required by claims 15-16.
However, Lee discloses a similar transfer molding apparatus to that of Gooch above (Lee, abstract) which contains a notch (Figs. 3, 6A, at 34) which is used to cause the flow of resin through the runner to regulated through the runner from the cull area of the runner channel (Lee, 4:5-4:32; 4:60-5:36; Fig. 3, 6A). 
Lee explains in the cited passage that the purpose of this notch is to reduce air present within the mold (5:26-5:44) which is advantageous as to improve the fluidity of the material. Accordingly, it would have likewise been obvious to incorporate a notch or protrusion within each of the runner channels as to reduce air present within the molding material and improve its flow as discussed by Lee, into the mold of Gooch above.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gooch (US 2016/0099159).
Regarding claim 17, Gooch discloses the subject matter of claim 1 but does not explicitly disclose the duplication of parts required here to meet this claim or the placement on a substrate (‘mold chase’). However, it has been held that a duplication of parts in the absence of unexpected results would support a case of prima facie obviousness. In this case, each mold represented by the subject matter of claim 1 would have the same function separately as it does when placed on a surface next to one another as is required by this claim. Accordingly, it would have been obvious to one of ordinary skill in the art to have duplicated the mold of claim 1 as described above, and placed the molds onto a common substrate as is required in the claim.  
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the applied Gooch reference does not disclose “the second runner extends at least from an edge of the substrate along the second side of the substrate to the second section of the molding cavity”
In response, Examiner agrees with the distinction, as disclosed in the specification, but points out that this distinction is not yet pointed out in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the drawings in the specification themselves) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The BRI of “an edge of the substrate” does not define where the edge must be located and so it could be located where the through hole is as shown in Gooch, Fig. 4C, from which the (intermediate) runner does run further along the side of the second surface and incrementally into the mold cavity after going through the opening which would read on this claim limitation as drafted currently (see p. 8 of remarks). 
In view of the remarks, Examiner recommends amending the claim to instead read: “the second runner extends from an edge of the substrate located directly opposite the edge of the substrate along the first side of the substrate along the second side of the substrate to the second section of the molding cavity” as to clearly overcome this anticipation rejection. This structural detail would clearly define over the cited art in Fig. 4B-4C and would preclude reading in the prior art “an edge of the substrate along the second side of the substrate” as being at the location of the through-hole to the cavity, as this is how the claim is currently interpreted, since the current claim language does not yet define the location of this edge. 
Further search and/or consideration would be required in view of such an amendment to the claims in order to determine whether this amendment would put the claims in condition for allowance, but it would overcome this anticipation rejection of claims 1-3. No arguments are provided for the other claims and so these rejections are also maintained as outlined above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742